United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2248
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
William David Callais,                   *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: February 10, 2004

                                   Filed: February 17, 2004
                                    ___________

Before MELLOY, FAGG, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted William David Callais, a federal inmate, of inflicting bodily
injury while assaulting a federal prison officer in violation of 18 U.S.C. §§ 111(a) &
(b). The jury specifically found Callais intentionally and knowingly made physical
contact with the officer and the officer suffered bodily injury as a result. Callais
appeals asserting there was insufficient evidence to support the jury’s finding that
Callais’s conduct caused the officer’s injuries. Viewing the evidence in the light most
favorable to the Government and giving the Government the benefit of all reasonable
inferences, we conclude a reasonable jury could have found beyond a reasonable
doubt that when Callais punched the officer in the face, it caused the officer abrasions
that amounted to bodily injury. The evidence included testimony by the officer and
another officer who witnessed the altercation. Callais also contends the Government
failed to prove he intentionally caused the officer’s injury. The Government was not
required to prove intent to injure, however. See United States v. Jackson, 310 F.3d
554, 556 (7th Cir. 2002). We thus affirm the judgment of the district court.*
                        ______________________________




      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                        -2-